Citation Nr: 0105650	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for disability 
manifested by swollen glands of the neck.

2.  Entitlement to service connection for scabies and 
residuals of a sunburn.

3.  Entitlement to service connection for skin disability 
other than scabies and residuals of a sunburn.

4.  Entitlement to service connection for dysentery.  

5.  Entitlement to service connection for disability 
manifested by diarrhea other than dysentery. 

6.  Entitlement to service connection for disability 
manifested by aches and pains of the muscles and joints.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  The veteran was a prisoner of war from 
February 1943 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

As a preliminary matter the Board notes that service 
connection for multiple disabilities, including colon cancer, 
dysentery, scabies, residuals of sunburn, vitamin deficiency, 
and beriberi, was denied in an April 1998 rating decision.  
In response to the veteran's notice of disagreement, a 
statement of the case was issued in July 1998 on the issues 
of entitlement to service connection for dysentery, scabies, 
residuals of sunburn, vitamin deficiency, and beriberi.  Also 
in July 1998, a rating decision denying service connection 
for disabilities identified as loss of teeth, swollen glands, 
skin rash/disease, breast lumps, diarrhea, and aches and 
pains of muscles and joints was issued.  Following receipt of 
a notice of disagreement with the July 1998 rating decision, 
the RO issued a statement of the case in June 1999 on the 
aforementioned issues addressed in the July 1998 rating 
decision.  The veteran's substantive appeal was received in 
July 1999.    

In August 1999 the RO informed the veteran that his 
substantive appeal with respect to the colon cancer issue was 
untimely and that new and material evidence would be required 
if he desired to reopen the colon cancer claim.

In January 2001, the veteran presented testimony from the RO 
at a videoconference hearing before the undersigned Board 
Member, seated in Washington, D.C.  In the pre-hearing 
conference, the veteran provided clarification indicating 
that he was withdrawing from his appeal the issues of 
entitlement to service connection for loss of teeth and for 
breast lumps and was seeking appellate review with respect to 
the issues of entitlement to service connection for 
disability manifested by swollen glands, skin disability, 
disability manifested by diarrhea, and disability manifested 
by aches and pains of muscles and joints.

It appears to the Board that the veteran has not submitted a 
timely substantive appeal with respect to the issues of 
entitlement to service connection for dysentery, scabies or 
residuals of sunburn.  However, the Board will defer its 
decision on this timeliness matter until the veteran has had 
an appropriate opportunity to present argument addressing 
this matter. 

With respect to the issues properly before the Board, the 
Board notes that the veteran claims that service connection 
is warranted for these disabilities because they are due to 
his internment as a prisoner of war.  The RO has denied the 
veteran's claims as not well grounded.  

During the pendency of the veteran's appeal but after the 
veteran's claims were most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the claims file reflects that the veteran's 
service medical records are not contained in the claims file, 
which apparently has been reconstructed.  Another request for 
all of the veteran's service medical records should be made.

During the January 2001 hearing, the veteran testified that 
he was currently seeking treatment for his skin at the 
Chillicothe VA Medical Center.  Records of this treatment 
could be pertinent to the veteran's claim for service 
connection for skin disability and should be associated with 
the claims folder. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The veteran and his 
representative should be provided a 
statement of the case addressing 
whether a timely substantive appeal 
has been received with respect to 
the issues of entitlement to service 
connection for dysentery, scabies 
and residuals of sunburn.

2.  The RO should submit another 
request for all of the veteran's 
service medical records.  Any 
additional records identified must 
be associated with the claims file.  
If the search is negative, 
documentation to this effect must be 
contained in the claims file. 

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his pending claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the RO should secure all 
treatment reports dating from 1997 
from the VAMC Chillicothe.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

5.  Then, the RO should arrange for 
the veteran to undergo an 
examination or examinations by a 
physician or physicians with 
appropriate expertise to determine 
the nature, extent and etiology of 
any currently present skin 
disability, disability manifested by 
diarrhea, disability manifested by 
swollen glands of the neck and 
disability manifested by aches and 
pains of the muscles and joints.  
Any necessary tests or studies 
should be conducted.  The 
examiner(s) should be requested to 
provide opinions with respect to 
each of the claimed disabilities 
found to be present as to whether it 
as least as likely as not that the 
disability is etiologically related 
to service, to include the veteran's 
internment as a prisoner of war.  A 
complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner(s).  The 
examination report(s) is (are) to 
reflect that a review of the claims 
file was made.  The examination 
report(s) must be typed.

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of VCAA.  

7.  Then, the RO should readjudicate 
the issues properly on appeal.

8.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and provide 
the appellant and his representative 
with an appropriate opportunity to 
respond.  The appellant should be 
informed of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
Supplemental Statement of the Case.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




